             Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 1 of 14




 1         Wm. Randolph Turnbow,
           Counsel for Plaintiff, WSB 19650
 2         randy@steelheadlawyer.com
           2610 Highland Oaks Dr.
 3         Eugene, OR 97405
           541.554.6855
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                       FOR THE WESTERN DISTRICT OF WASHINGTON

10                                        AT SEATTLE

11   NORTH COAST ELECTRIC COMPANY, a
     Washington Corporation;
12
                 Plaintiff;
13                                                  Case No. ___________
           v.
14

15   SAFARI ELECTRIC, LLC, a Washington             COMPLAINT
     limited liability company; RORE, INC., a
16   corporation formed under the laws of an
     unknown jurisdiction; BERKLEY                  (Action on Miller Act Bonds,
17   INSURANCE COMPANY, a Delaware                  Supplemental Contract Claims)
     corporation; GSI PACIFIC, INC., a Hawaii
18   corporation; FIDELITY AND DEPOSIT
     COMPANY OF MARYLAND, a foreign                 REQUEST FOR JURY TRIAL
19   corporation; ALUTIIQ GENERAL
     CONTRACTORS, LLC, a limited liability
20   company formed under the laws of an unknown
     jurisdiction; RONSONS SDVOSB P&L JV-1;
21   RON D. WALLIN; RONSONS DESIGN &
     CONSTRUCTION, LLC LIBERTY MUTUAL
22   INSURANCE COMPANY, a foreign
     corporation; and NORTH AMERICAN
23   SPECIALTY INSURANCE COMPANY, a
     foreign corporation;
24
           Defendants.
25

26
                                                                         Wm. Randolph Turnbow
     Page
       COMPLAINT
          1 - COMPLAINTError!
                   - Page 1   Reference source not found.                randy@steelheadlawyer.com
                                                                         2610 Highland Oaks Dr.
                                                                         Eugene, OR 97405
                                                                         541-554-6855
                 Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 2 of 14




 1          Plaintiff (“North Coast”) alleges as follows.

 2                                    JURISDICTION AND VENUE.
 3          1.       This action arises in part under, and this court has exclusive jurisdiction over, all

 4   Miller Act claims pursuant to 40 U.S.C. §3133(b)(2). Venue is proper in the United States

 5   District Court for the Western District of Washington under 40 U.S.C. §3133(b)(3). Assignment

 6   of this action to the Seattle Division is appropriate because all unpaid amounts are payable in

 7   Seattle; North Coast’s contracts all contain an exclusive venue provisions requiring all actions to

 8   be brought in King County, and at least one of the construction projects in dispute was

 9   performed in King, County, Washington. North Coast has remained unpaid for more than 90

10   days since last providing materials on each project, and North Coast served all required notices

11   in accordance with 40 U.S.C. §3133. This court has supplemental jurisdiction over all non-

12   Miller Act claims pursuant to 28 U.S.C. § 1367.

13                                     COMMON ALLEGATIONS.
14          2.       North Coast is a Washington corporation engaged in the business of acting as a

15   distributor of electrical materials manufactured by others, primarily selling its materials for

16   construction or industrial purposes, and is duly licensed to conduct business in Washington.

17   North Coast’s headquarters is located in Seattle, Washington.

18          3.       Defendant Safari Electric LLC (“Safari”) is a Washington limited liability

19   company engaged in the business of acting as an electrical subcontractor or occasionally a

20   general contractor, often on federal projects.

21          4.       All other defendants are either general contractors serving as principals on Miller

22   Act bonds, or insurance companies serving as sureties on the Miller Act or the additional bonds

23   described below.

24          5.       In 2012, Safari entered into a credit agreement pursuant to which it agreed that all

25   purchases it made on credit would be subject to North Coast’s Standard Terms and Conditions

26   Applying to All Sales set out in its form NC055, it would pay interest on all amounts not paid
                                                                                        Wm. Randolph Turnbow
     Page
       COMPLAINT
          2 - COMPLAINTError!
                   - Page 2   Reference source not found.                               randy@steelheadlawyer.com
                                                                                        2610 Highland Oaks Dr.
                                                                                        Eugene, OR 97405
                                                                                        541-554-6855
               Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 3 of 14




 1   when due at the rate of 18 percent per annum, and the prevailing party in any litigation relating

 2   to any purchase, including any action to collect the amount due, would be entitled to recover its

 3   reasonable attorney’s fees and expenses of collection. Defendant Safari has not terminated that

 4   agreement. In addition, those terms include the following:

 5                  All sales by North Coast Electric Company (Seller) are expressly
                    conditioned upon the terms and conditions set out below. Any
 6                  additional or different terms or conditions in any previous or later
                    communication from Purchaser, any course of dealing, or any
 7                  custom; including but not limited to any purchase order, change
                    order, or remittance advice; is hereby objected to by Seller. Terms
 8                  additional or different from those set out in this document (except
                    product descriptions, prices, and similar transaction specific terms)
 9                  will have no force or effect unless set out in a written document,
                    unequivocally expressing Seller’s agreement to those terms, signed
10                  by a representative of Seller with authority to do so.
11                                                *****
12                  PAYMENT TERMS
13                  Payment is required at the time of order or in advance of shipment
                    unless Purchaser has submitted and Seller has approved an
14                  application for credit, associated credit agreement, and any required
                    personal guaranties. Regardless of the existence of any other
15                  agreement, Seller may require full or partial payment, or other
                    reasonable assurances of Purchaser’s intent and ability to fully
16                  perform its obligations, as a condition of further performance if
                    Seller has reasonable grounds to fear that Purchase may not fully
17                  perform its obligations. Unless otherwise agreed by Seller in
                    writing, all payments on credit purchases are due on or before the
18                  25th day of the month following the month of each purchase. To
                    the extent allowed by Seller in its absolute discretion (normally by
19                  indication on an invoice), payment received on or before the 10th
                    day of the month following the month of purchase may qualify for
20                  a discount. All amounts not paid on or before the due date will be
                    deemed PAST DUE and shall accrue a finance charge of 1 1/2% per
21                  month or, if a lesser rate is required by law, the highest rate allowed
                    by law. No payment by asserted offset or set-off shall be valid.
22
                                                  *****
23
                    WARRANTIES AND DISCLAIMERS
24
                    All sales are “as is.” Materials sold by Seller are the products of
25                  others. Seller agrees to use reasonable efforts to help Purchaser
                    obtain from each manufacturer, in accordance with each
26                  manufacturer’s warranty, the repair or provision of replacement
                                                                                      Wm. Randolph Turnbow
     Page
       COMPLAINT
          3 - COMPLAINTError!
                   - Page 3   Reference source not found.                             randy@steelheadlawyer.com
                                                                                      2610 Highland Oaks Dr.
                                                                                      Eugene, OR 97405
                                                                                      541-554-6855
             Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 4 of 14



                 products, or components of products, that may prove defective in
 1               material or workmanship. That obligation shall constitute the sole
                 obligation of Seller, and Purchaser’s sole remedy against Seller,
 2               with respect to any defective or nonconforming materials. Except
                 as to title, Seller makes NO WARRANTIES of any kind, express or
 3               implied. In particular, Seller makes NO WARRANTY OF
                 MERCHANTABILITY OR OF FITNESS FOR ANY PURPOSE,
 4               including any warranty of compliance with any plans or
                 specifications.
 5
                 LIMITATION OF LIABILITY
 6
                 Seller shall not be liable to Purchaser or any other party for any
 7               consequential, incidental, or special damages of any kind, including
                 but not limited to labor charges or lost profits, under any
 8               circumstances. In all events, Seller’s maximum liability for all
                 claims or set of related claims arising from a purchase shall be the
 9               purchase price of the materials found to be defective, non-
                 conforming, or otherwise not provided in accordance with Seller’s
10               obligations. If only a replaceable component of any item is
                 defective or non-conforming, Seller’s liability is limited to the cost
11               of a replacement or reasonably allocated portion of the purchase
                 price of any relevant component part or parts, whichever is less.
12
                                               *****
13
                 SUBMITTALS AND SHOP DRAWINGS
14
                 Seller may assist in the transmission of submittals, shop drawings,
15               and/or other communications, between Purchaser and the
                 appropriate manufacturer or others, as a convenience to Purchaser.
16               Purchaser shall be fully responsible for the timeliness, accuracy, and
                 appropriateness of all such communications. Seller shall have no
17               liability or responsibility of any kind with respect to such
                 communications. Without limiting the generality of this provision,
18               Purchaser acknowledges that Seller has no responsibility to obtain
                 review, approval, or correction of, or to assure that any materials
19               conform to, any specifications, submittals, shop drawings, or other
                 requirements.
20
                 DISPUTES
21
                 * * * If any legal proceeding is brought to determine, interpret, or
22               enforce any rights as between Seller and Purchaser, or in any other
                 way relating to any sales made by Seller, the prevailing party shall
23               be entitled to recover its reasonable attorneys’ fees and related
                 expenses of litigation (including, but not limited to, consultant and
24               expert witness fees, charges for non-lawyer legal staff,
                 investigator’s charges, transcripts and other deposition expenses, the
25               cost of title reports and asset searches, and travel expenses for
                 witnesses and others) in amounts to be set by the court, in the trial
26               court and on appeal, in addition to costs and disbursements allowed
                                                                                   Wm. Randolph Turnbow
     Page
       COMPLAINT
          4 - COMPLAINTError!
                   - Page 4   Reference source not found.                          randy@steelheadlawyer.com
                                                                                   2610 Highland Oaks Dr.
                                                                                   Eugene, OR 97405
                                                                                   541-554-6855
                 Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 5 of 14



                     by law. The parties’ relationships are controlled by, and all
 1                   agreements are to be interpreted and enforced in accordance with,
                     only the laws of the State of Washington, excluding any provisions
 2                   regarding conflict of laws. Venue for any legal proceeding relating
                     in any way to Seller or any sales made by Seller shall exclusively be
 3                   King County, Washington. (Bold in Original.)
 4   Safari made all of the purchases described below on credit and subject to those terms except as

 5   expressly agreed in writing and identified below.

 6          6.       North Coast suspended additional sales on credit when Defendant Safari became

 7   excessively behind in paying for its purchases. Later, after further delay and other problems,

 8   North Coast canceled or terminated all executory contracts for material breach.

 9          7.       North Coast has satisfied all of its obligations with respect to the transactions

10   described below. More than 90 days has elapsed between the date payment was due on all Miller

11   Act claims asserted below. North Coast served each of its claims on bonds less than 90 days

12   after last providing materials or labor on projects described below.

13                 FIRST CLAIM FOR RELIEF: BREACH OF CONTRACT - JACKSON
                              FEDERAL BUILDING SEATTLE
14

15          As a claim asserted against Defendant Safari, North Coast alleges as follows.

16          8.       North Coast realleges the allegations set out in paragraphs 1-7 above.

17          9.       In 2018, North Coast entered into a contract with Defendant Safari formed under

18   RCW 62A.2 by Defendant Safari’s acceptance of a quotation conditioned upon agreement to

19   North Coast’s Standard Terms and Conditions Applying to All Sales. In that contract, North

20   Coast agreed to sell on credit and Defendant Safari agreed to purchase certain electrical materials

21   for a project in Seattle commonly known as “Jackson Federal Building Auditorium Lighting

22   Improvements.” North Coast supplied all the agreed materials on that project. On information

23   and belief, RONSONS SDVOSB P&L JV-1 served as the general contractor on that project and

24   Ron D. Wallin and Ronsons Design & Construction, LLC are partners in that joint venture.

25          10.      Despite multiple demands, Safari has refused to pay in full for the materials

26   delivered. Defendant Safari made a partial payment on or about is currently indebted to North
                                                                                       Wm. Randolph Turnbow
     Page
       COMPLAINT
          5 - COMPLAINTError!
                   - Page 5   Reference source not found.                              randy@steelheadlawyer.com
                                                                                       2610 Highland Oaks Dr.
                                                                                       Eugene, OR 97405
                                                                                       541-554-6855
               Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 6 of 14




 1   Coast on that contract in the principal amount of $15,466.13, plus accruing interest on the

 2   principal balance at the rate of 18 percent per annum from April 10, 2019 until paid, plus North

 3   Coast’s attorney’s fees and reasonable expenses of litigation.

 4                SECOND CLAIM FOR RELIEF: BREACH OF CONTRACT - BANGOR
                                   SUBSTATION 6A
 5

 6          As a claim asserted against Defendant Safari, North Coast alleges as follows.

 7          11.     North Coast realleges the allegations set out in paragraphs 1-7 above.

 8          12.     In or about late 2015 or early 2016, North Coast entered into a contract with

 9   Defendant Safari formed under RCW 62A.2 by Defendant Safari’s acceptance of a quotation

10   conditioned upon agreement to North Coasts’ Standard Terms and Conditions Applying to All

11   Sales. In that contract, North Coast agreed to sell on credit and Defendant Safari agreed to

12   purchase certain at least largely custom manufactured equipment commonly referred to as the

13   “15kv switch” on the “Substation 6A” project involving the replacement of an electrical

14   substation on Naval Base Kitsap – Bangor and related work. At Defendant Safari’s request, in

15   order to save it taxes, the manufacturer agreed to and did price the physical substation and

16   related materials, its engineering work to prepare submittals for approval by the Navy normally

17   included in the price, and its supervision of installation also normally included in the price,

18   separately. North Coast set separate prices accordingly. The Manufacturer and North Coast

19   agreed on a specific payment schedule based upon the status of the materials or performance of

20   the ancillary services. Defendant Safari served as the electrical subcontractor and Defendant

21   RORE, Inc. served as general contractor on that project.

22          13.     On information and belief: (1) the manufacturer correctly performed the

23   submittal work and delivered the materials; (2) because of a dispute between Defendant Safari

24   and the Navy, Defendant Safari has refused to or was prohibited from completing the

25   installation; and (3) Defendant RORE, Inc. has taken possession of the materials under its

26   subcontract with Defendant Safari and is enforcing its remedies against Safari, but has not yet
                                                                                       Wm. Randolph Turnbow
     Page
       COMPLAINT
          6 - COMPLAINTError!
                   - Page 6   Reference source not found.                              randy@steelheadlawyer.com
                                                                                       2610 Highland Oaks Dr.
                                                                                       Eugene, OR 97405
                                                                                       541-554-6855
               Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 7 of 14




 1   filed an action against Defendant Safari.

 2           14.    Despite multiple demands, Defendant Safari has failed to pay for those materials.

 3   Defendant Safari is currently indebted to North Coast on that contract in the principal amount of

 4   $625,972.74, plus accrued interest in the amount of $43,217.84 through April 15, 2019, plus

 5   continuing interest on the principal balance at the rate of 18 percent per annum from April 15,

 6   2019 until paid, plus North Coast’s attorney’s fees and reasonable expenses of litigation.

 7       THIRD CLAIM FOR RELIEF: BREACH OF CONTRACT - BANGOR SECURITY
                                 IMPROVEMENTS.
 8
 9           As a claim asserted against Defendant Safari, North Coast alleges as follows.

10           15.    North Coast realleges the allegations set out in paragraphs 1-7 above.

11           16.    In or about 2018, North Coast entered into a contract with Defendant Safari

12   formed under RCW 62A.2 by Defendant Safari’s acceptance of a quotation conditioned upon

13   agreement to North Coast’s Standard Terms and Conditions Applying to All Sales. In that

14   contract, North Coast agreed to sell on credit and Defendant Safari agreed to purchase certain

15   materials for a project involving the redesign and improvement of certain perimeter lighting and

16   emergency power on Navy Base Kitsap-Bangor. Defendant Safari served as the electrical

17   subcontractor and Defendant GSI Pacific, Inc. served as general contractor on that project.

18           17.    Safari purchased and the manufacturer(s) delivered the materials to the project

19   site. On information and belief, Safari successfully installed them without problem.

20           18.    Despite multiple demands, Defendant Safari has failed to pay for those materials.

21   After a partial payment by Defendant GSI Pacific, Inc., Defendant Safari is currently indebted to

22   North Coast on that contract in the principal amount of $1,538.65, plus continuing interest on the

23   principal balance at the rate of 18 percent per annum from January 17, 2019 until paid, plus

24   North Coast’s attorney’s fees and reasonable expenses of litigation.

25   /////

26   /////
                                                                                    Wm. Randolph Turnbow
     Page
       COMPLAINT
          7 - COMPLAINTError!
                   - Page 7   Reference source not found.                           randy@steelheadlawyer.com
                                                                                    2610 Highland Oaks Dr.
                                                                                    Eugene, OR 97405
                                                                                    541-554-6855
                Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 8 of 14



      FOURTH CLAIM FOR RELIEF: BREACH OF CONTRACT - JOINT BASE LEWIS-
 1                               MCCORD.
 2          As a claim asserted against Defendant Safari, North Coast alleges as follows.

 3          19.     North Coast realleges the allegations set out in paragraphs 1-7 above.

 4          20.     In or about 2018, North Coast entered into a contract formed under RCW 62A.2

 5   by Safari’s acceptance of a quotation conditioned upon agreement to North Coasts’ Standard

 6   Terms and Conditions Applying to All Sales and pursuant to which North Coast agreed to sell on

 7   credit and Safari agreed to purchase on credit certain manufactured materials or equipment for a

 8   project involving the redesign and improvement of certain perimeter lighting and emergency

 9   power on Navy Base Kitsap-Bangor. Safari served as the electrical subcontractor and Defendant

10   Alutiiq General Contractors, LLC served as general contractor on that project.

11          21.     Safari purchased and the manufacturer(s) of the materials delivered them to the

12   project site. On information and belief, Defendant Safari successfully installed them without

13   problem.

14          22.     Despite multiple demands, Defendant Safari has failed to pay for those materials.

15   Safari is currently indebted to North Coast on that contract in the principal amount of

16   $79,772.85, plus accrued interest in the amount of $5,767.86 through April 15, 2019, plus

17   continuing interest on the principal balance at the rate of 18 percent per annum from April 16,

18   2019 until paid, plus North Coast’s attorney’s fees and reasonable expenses of collection.

19   FIFTH CLAIM FOR RELIEF: BREACH OF CONTRACT - USACE JBLM/SQUARE D.
20          As a claim asserted against Defendant Safari, North Coast alleges as follows.

21          23.     North Coast realleges the allegations set out in paragraphs 1-7 above.

22          24.     In or about 2018, North Coast entered into a contract with Defendant Safari

23   formed under RCW 62A.2 by Defendant Safari’s acceptance of a quotation conditioned upon

24   agreement to North Coasts’ Standard Terms and Conditions Applying to All Sales and pursuant

25   to which North Coast agreed to sell on credit and Defendant Safari agreed to purchase certain

26   electrical materials and/or equipment for a project on a military installation for Square D
                                                                                      Wm. Randolph Turnbow
     Page
       COMPLAINT
          8 - COMPLAINTError!
                   - Page 8   Reference source not found.                             randy@steelheadlawyer.com
                                                                                      2610 Highland Oaks Dr.
                                                                                      Eugene, OR 97405
                                                                                      541-554-6855
               Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 9 of 14




 1   Construction acting as the general contractor.

 2          25.     Defendant Safari purchased and the manufacturer(s) of the materials delivered

 3   them to the project site. On information and belief, Defendant Safari successfully installed them

 4   without problem.

 5          26.     Despite multiple demands, Defendant Safari has failed to pay for those materials.

 6   After partial payment by the general contractor (in return for which North Coast released its

 7   Miller Act Bond), Defendant Safari is currently indebted to North Coast on that contract in the

 8   principal amount of $1,089.16, plus continuing interest on the principal balance at the rate of 18

 9   percent per annum from March 7, 2019, plus North Coast’s attorney’s fees and reasonable

10   expenses of collection.

11                SIXTH CLAIM FOR RELIEF: BANGOR SUBSTATION 6A MILLER ACT
                                         BOND.
12

13          As a claim asserted against Defendants Safari; RORE, Inc.; and Berkley Insurance

14   Company; North Coast alleges as follows.

15          27.     North Coast realleges the allegations set out in paragraphs 11-14 above.

16          28.     Pursuant to 40 U.S.C. § 3133, Defendants RORE, Inc. as principal and Berkley

17   Insurance Company as surety issued a Miller Act Bond, believed to be bond No. PRF 7651083,

18   for that project in the penal amount of $2,870,000. On or about January 18, 2019, North Coast

19   filed a claim on that bond in full compliance with all applicable procedural requirements seeking

20   payment of the full amount due, including interest as provided by law. Neither the principal nor

21   the surety have made any payment on North Coast’s claim.

22                    SEVENTH CLAIM FOR RELIEF: BANGOR SUBSTATION 6A
                          PERFORMANCE AND PAYMENT BONDS.
23

24          As a claim asserted against defendant’s Safari; RORE, Inc.; and Berkley Insurance

25   Company; North Coast alleges as follows.

26          29.     North Coast realleges the allegations set out in paragraphs 11-14 above.
                                                                                     Wm. Randolph Turnbow
     Page
       COMPLAINT
          9 - COMPLAINTError!
                   - Page 9   Reference source not found.                            randy@steelheadlawyer.com
                                                                                     2610 Highland Oaks Dr.
                                                                                     Eugene, OR 97405
                                                                                     541-554-6855
              Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 10 of 14




 1           30.    On or about November 14, 2016, Defendant Safari as principal and Defendant

 2   Berkley Insurance Company as surety issued two bonds covering Defendant Safari’s subcontract

 3   for the Substation 6A project:

 4                  a.      A Subcontract Performance, apparently given the bond number 0205634,

 5   for the benefit of RORE, Inc. in the penal amount of $2,870,000; and

 6                  b.      A Subcontractor Payment Bond, apparently given the bond number

 7   0205634 for the benefit of, among others, suppliers of material including North Coast in the

 8   penal amount of $2,870,000.

 9           31.    On information and belief, Defendant’s Safari’s subcontract obligates it to

10   promptly pay all amounts due to suppliers and North Coast is a third-party beneficiary of the first

11   bond. North Coast is a direct beneficiary of the second bond.

12           32.    On or about January 4, 2019, North Coast made claims on both of those bonds in

13   accordance with the terms of the bonds for the full amount due. Neither the principal nor the

14   surety have made any payment on North Coast’s claims.

15            EIGHTH CLAIM FOR RELIEF: BANGOR SECURITY MILLER ACT BOND.
16           As a claim asserted against defendants Safari; GSI Pacific, Inc.; and Fidelity and Deposit

17   Company of Maryland; North Coast alleges as follows.

18           33.    North Coast realleges the allegations set out in paragraphs 15-18 above.

19           34.    Pursuant to 40 U.S.C. § 3133, Defendant GSI Pacific, Inc. as principal and

20   Fidelity and Deposit Company of Maryland as surety issued Miller Act Bond, apparently given

21   number 9233930, for that project. On or about January 3, 2019, North Coast filed a claim on that

22   bond in full compliance with all applicable procedural requirements seeking payment of the full

23   amount due, including interest as provided by law. Neither the principal nor the surety have

24   made any payment on North Coast’s claim.

25   /////

26   /////
                                                                                     Wm. Randolph Turnbow
     Page
       COMPLAINT
          10 - COMPLAINTError!
                   - Page 10   Reference source not found.                           randy@steelheadlawyer.com
                                                                                     2610 Highland Oaks Dr.
                                                                                     Eugene, OR 97405
                                                                                     541-554-6855
               Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 11 of 14



              NINTH CLAIM FOR RELIEF: JOINT BASE LEWIS-MCCORD MILLER ACT
 1                                     BOND.
 2            As a claim asserted against defendant’s Safari; Alutiiq General Contractors, LLC; and

 3   Fidelity and Deposit Company of Maryland; North Coast alleges as follows.

 4            35.    North Coast realleges the allegations set out in paragraphs 19-22 above.

 5            36.    Pursuant to 40 U.S.C. § 3133, Defendant Alutiiq General Contractors, LLC as

 6   principal and Defendant Fidelity and Deposit Company of Maryland as surety issued a Miller

 7   Act bond, apparently given bond number 023206754.1, covering the work at Joint Base Lewis-

 8   McCord described above. On or about March 29, 2019, North Coast filed a claim on that bond

 9   in full compliance with all applicable procedural requirements seeking payment of the full

10   amount due, including prejudgment interest as provided by law. Neither the principal nor the

11   surety have made any payment on North Coast’s claim.

12                    TENTH CLAIM FOR RELIEF: JOINT BASE LEWIS-MCCORD
                            SUBCONTRACTOR PAYMENT BOND.
13

14            As a claim asserted against defendant’s Safari; Alutiiq General Contractors, LLC; and

15   Berkley Insurance Company; North Coast alleges as follows.

16            37.    North Coast realleges the allegations set out in paragraphs 19-22 and 35-36

17   above.

18            38.    On information and belief, Defendant Alutiiq General Contractors, LLC as

19   principal and Defendant Berkley Insurance Company as surety issued subcontractor payment

20   bond, apparently given bond number 0216019, covering the work at Joint Base Lewis-McCord

21   described above. On or about January 31, 2019, North Coast filed a claim on that bond in full

22   compliance with all applicable procedural requirements seeking payment of the full amount due.

23   Defendant Berkley Insurance Company has acknowledged receipt of that claim and existence of

24   the bond. Neither the principal nor the surety have made any payment on North Coast’s claim.

25   /////

26   /////
                                                                                    Wm. Randolph Turnbow
     Page
       COMPLAINT
          11 - COMPLAINTError!
                   - Page 11   Reference source not found.                          randy@steelheadlawyer.com
                                                                                    2610 Highland Oaks Dr.
                                                                                    Eugene, OR 97405
                                                                                    541-554-6855
              Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 12 of 14



                  ELEVENTH CLAIM FOR RELIEF: JEFFERSON FEDERAL BUILDING
 1                                MILLER ACT BOND.
 2          As a claim asserted against defendant’s Safari, Ronsons SDVOSB P&L JV-1, Ron D.

 3   Wallin, North American Specialty Insurance Company; and Liberty Mutual Insurance Company;

 4   North Coast alleges as follows.

 5          39.     North Coast realleges the allegations set out in paragraphs 1-10 above.

 6          40.     Defendant Ronsons SDVOSB P&L JV-1 as principal and Defendants American

 7   Specialty Insurance Company and Liberty Mutual Insurance Company as joint sureties issued a

 8   bond, apparently given number 0216019, covering the work at Joint Base Lewis-McCord

 9   described above. On information and belief, Ron D. Wallin and Ronsons Design &

10   Construction, LLC are partners in Ronsons SDVOSB P&L JV-1. Prior to April 14, North Coast

11   asserted a claim on that bond (by delivery to one of the two joint venture partners) in full

12   compliance with all applicable procedural requirements seeking payment of the full amount due,

13   including interest as provided by law. Defendant Berkley Insurance Company has

14   acknowledged receipt of that claim. Neither the principal nor the surety have made any payment

15   on North Coast’s claim.

16           THIRTEENTH CLAIM FOR RELIEF: DECLARATORY RELIEF.

17          As a claim asserted against all defendants, North Coast alleges as follows.

18          41.     North Coast realleges the allegations set out above. Defendant Safari has filed a

19   state court action (without subject matter jurisdiction) asserting certain and uncertain offsets and

20   claims against North Coast totaling $115,921.03 (apparently for labor to move certain items in a

21   secured area by forklift and increased costs incurred as a result of North Coast’s suspension

22   and/or cancelation of one or more contracts for non-payment) against North Coast’s contracts

23   and bond claims. Defendant Safari, contrary to the terms of its agreements, asserts that its

24   obligation to pay North Coast is conditioned upon Safari’s receipt of payment from one or more

25   general contractors, and asserting that one or more of North Coast’s bond claims are “frivolous”

26   because those bond claims include amounts for “profit” and “unperformed work.” North Coast
                                                                                      Wm. Randolph Turnbow
     Page
       COMPLAINT
          12 - COMPLAINTError!
                   - Page 12   Reference source not found.                            randy@steelheadlawyer.com
                                                                                      2610 Highland Oaks Dr.
                                                                                      Eugene, OR 97405
                                                                                      541-554-6855
              Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 13 of 14




 1   denies that any offset or defense to its claims is appropriate under the terms of the parties’

 2   contracts, lack of factual basis, and other problems.

 3                                                PRAYER
 4          North Coast prays for judgment in its favor and against defendants, jointly and severally,

 5   as follows.

 6          1.        Against Defendants Safari; Ronsons SDVOSB P&L JV-1; Ron D. Wallin;

 7   Ronsons Design & Construction, LLC; North American Specialty Insurance Company; and

 8   Liberty Mutual Insurance Company in the principal amount of $15,466.13, plus accruing interest

 9   on the principal balance at the rate of 18 percent per annum from April 10, 2019 until the date of

10   judgment; plus

11          2.        Against Defendants Safari, RORE, Inc. and Berkley Insurance Company in the

12   principal amount of $625,972.74, plus accrued interest in the amount of $43,217.84 through

13   April 15, 2019, plus continuing interest on the principal balance at the rate of 18 percent per

14   annum from April 15, 2019 until the date of judgment; plus

15          3.        Against Defendants Safari; GSI Pacific, Inc.; and Fidelity and Deposit Company

16   of Maryland in the principal amount of $1,538.65, plus continuing interest on the principal

17   balance at the rate of 18 percent per annum from January 17, 2019 until the date of judgment;

18   plus

19          4.        Against Defendants Safari; Alutiiq General Contractors, LLC; and Fidelity and

20   Deposit Company of Maryland in the principal amount of $79,772.85, plus accrued interest in

21   the amount of $5,767.86 through April 15, 2019, plus continuing interest on the principal balance

22   at the rate of 18 percent per annum from April 16, 2019 until the date of judgment; plus

23          5.        Against Defendant Safari in the principal amount of $1,089.16, plus continuing

24   interest on the principal balance at the rate of 18 percent per annum from March 7, 2019 until the

25   date of judgment; plus

26          6.        Against all defendants for prejudgment and post-judgment interest, costs, and
                                                                                       Wm. Randolph Turnbow
     Page
       COMPLAINT
          13 - COMPLAINTError!
                   - Page 13   Reference source not found.                             randy@steelheadlawyer.com
                                                                                       2610 Highland Oaks Dr.
                                                                                       Eugene, OR 97405
                                                                                       541-554-6855
              Case 2:19-cv-00763-RAJ Document 1 Filed 05/21/19 Page 14 of 14




 1   reasonable attorney’s fees as provided by law; plus

 2          7.      Against Defendant Safari for all additional expenses of this litigation;

 3          8.      Against any or all defendants for such additional or other relief as may be

 4   equitable or appropriate.

 5                                   REQUEST FOR JURY TRIAL

 6          North Coast requests a trial by jury on all claims and issues on which it has a right to

 7   determination by a jury.

 8
 9          DATED: May 21, 2019.

10                                                         /s/ Wm. Randolph Turnbow
                                                           Wm. Randolph Turnbow, WSB 19650
11                                                         Attorney for Plaintiff
                                                           Trial Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                     Wm. Randolph Turnbow
     Page
       COMPLAINT
          14 - COMPLAINTError!
                   - Page 14   Reference source not found.                           randy@steelheadlawyer.com
                                                                                     2610 Highland Oaks Dr.
                                                                                     Eugene, OR 97405
                                                                                     541-554-6855
